Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 9/20/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1, 34-38, 43-47, 49, and 50 are pending in this application.
Claims 1, 35, 44, 47 have been amended.
Claims 38, 40, and 48 have been cancelled.
Claims 1, 34-37, 43-47, 49, 50 have been rejected.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1, 34- 37, 43-45, 47, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Chalupa et al. USPN 5597604 in view of Mathewson et al. US 2005/0095271 In view of Hani et al. (As no inventor name available, applicant’s name is used: FR 2623394A1, Machine Translation) in view of Sanderson et al. USPN 4647470.

8.	 Regarding claims 1, 34-36, 47, Chalupa et al. teaches a nutritional composition and a method of manufacturing a nutritional composition comprising:
(i) the first gelling agent is gellan gum, a gum and the amount is 0.4 (Ex 6) to 1.00 g/l (Ex 5) of final composition (The range is considering at least in the examples; col 6 Examples 5, 6, 7, 8, 9) and which is 0.04/10 = 0.004 or 0.09/10= 0.009 per gram carbohydrate (at least in Ex s 6, 7, 9) as claimed in claim 1.
(ii) Chalupa et al. discloses the amounts of gellan (first gelling agent) and xanthan gums (second gelling agent) are 1.0 g/L and 0.5 gm. /L respectively (at least in Ex 8, col 6 lines 29-32) and they are is 0.006 g, .003g per gm. of sugar respectively (Example 8 col 6 lines 29-32)
(iii) combining gellan gum, sequestrants, sugar, and dispersing the dry ingredients in an aqueous solution, dispersing and agitating followed by heating at 140 degree F (60 degree C) to 212 degree F (100 degree C), for about 5-15 minutes and subsequently cooling (col 1 lines 50-65) as claimed in claims 1 (i), (li), 34.
(iv) Chalupa et al. also teach that first gelling agent is combined first with water using boiling water as claimed in claim 1 (i) as discussed above.
In addition, Chalupa et al. also teach that water content is 69.88 wt. % (col 6, line 4, under  Example 7).
It is also to be noted that “maintaining the volume of the mixture by the addition of water” can be considered as result effective variable.

Chalupa et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. to maintain the volume etc. for consistency, tonicity etc.  of the composition. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Chalupa et al., is silent about  (a) amount of carbohydrate component e.g. maltodextrin is combined and mixed and (b ) tonicity and (c) claims 1 (iii)-(iv) step and (d) gel.
With respect to (a), Hani S et al. discloses that carbohydrate can be used to make nutritional composition as nutritional support is maltodextrin powder (in claims 7, 8), and is used in an amount from 250-500g/L (at least in claims 7,8 of Hani et al.) and maltodextrin provides the benefit of obtaining low osmolality, with a progressive and regular digestion with a better metabolic tolerance (in Description, pages 15, 16 of Hani S et al.) and it serves as fiber in the nutritional composition.
One of ordinary skill in the art would have been motivated to modify Chalupa et al. to include the teaching of Hani S et al. to incorporate disclosed amount of maltodextrin which meet claimed range amount of maltodextrin as a source of carbohydrate to serve as fiber (in claims 7, 8 of Hani et al. and in Description, pages 15, 16) and it serves as fiber in the nutritional composition.

 (fiber) plus gums etc. meet the claimed ranges, therefore, the nutritional composition will have the desired range amount of tonicity/osmolality as claimed in claim 1. It is known and is evidenced by applicants own prior parent application (2019/0124968, 15/991336 in PGPUB [0025]) that isotonic range is below 350 mmol/L or from 310-350mmol/L. Therefore, claimed range of claim 1 can include isotonicity. Mathewson et al. discloses that isotonic gel provides energy benefits and in combination with maintaining a balance between gel and fluid intake because of the equal or lower osmolality than the athletes cellular fluid in order to have better absorption through osmosis ( at least in [0020],[0021)).
One of ordinary skill in the art before the invention was made would have been motivated to modify Chalupa et al. with the teaching of Mathewson et al. isotonic gel provides energy benefits and in combination with maintaining a balance between gel and fluid intake because of the equal or lower osmolality than the athletes cellular fluid in order to have better absorption through osmosis (at least in [0020], [0021]).
It would also have been obvious to one of ordinary skill in the art can adjust with water after heating and maintaining step at step (iii) of claim 1 in order to maintain the volume of the mixture by the addition of water in order to keep the consistency with desired tonicity and concentration of the ingredients as claimed in claim 36.
It is also to be noted that “maintaining the volume of the mixture by the addition of water” can be considered as result effective variable.

Chalupa et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. to maintain the volume etc. for consistency, tonicity etc. of the composition. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
With respect to (c) step (iii)-(iv) of claim 1, Sanderson et al., teaches that gellan gum, xanthan gum (Keltrol) are mixed together with other ingredients in water with stirring at 71 degree C for 15 minutes (col 6 lines 65-67; col 7 lines 1 -5) in order to dissolve completely as claimed in claim 1 (iv) with increases gel elasticity (col 4 lines 7-10). Sanderson et al. also discloses the second gelling agent is added and mixed with the other mixture at a temperature 71 degree C to make the nutritional composition (col 6 lines 65-67; col 7 lines 1 -10).
Regarding carbohydrate addition, Chalupa et al. teach that after gelling agent is dissolved in the water, a carbohydrate component (i.e. fruit juice col 5, example 6, and lines 53-56) is added. Hani et al. discloses that carbohydrate is added to water (at least page 16 of Hani et al.) Therefore, it meets carbohydrate is added one or more of said steps” as claimed in claims 1 and it can be “during step (iil)” as claimed in claim 35.
Although they do not teach the sequential steps, however, modified Chalupa et al. disclose adding the first and second gelling agent and sugar with the hot water. 
art products are produced by substantially identical processes, a prima facie case
of obviousness has been established.
To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1 ]).
“Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to add the “second gelling agent with the heated mixture” and followed by adding, “Carbohydrate component in the hot mixture during one or more steps as desired and claimed in claim 1.
One of ordinary skill in the art would have been motivated to modify Chalupa et al. to include the teaching of Sanderson et al. to use the composition with two gums , xanthan and gellan gums in order to have their individual characteristics property (in Sanderson et al. e.g. xanthan is thickener in col 1 lines 49-50 and xanthan reduce brittleness and greater elasticity of gellan gum compared to adding only gellan gum is in col 2 lines 50-55) to be used to make the gelled nutritional composition.
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claims. As the amount of dispersion of ingredients are variables that can be modified, among others, by adjusting the amount of time , the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without 
have optimized, by routine experimentation, the amount of time, in Chalupa et al., Hani S et al. and Sanderson et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. dispersion of ingredients (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
With respect to (d), Chalupa et al. discloses gelled product and it can be pourable gel. It is to be noted that the amended claims 1, 47 recite “gel” which can include pourable gel also. Although, ‘gel’, as such in the amended claim 1 can broadly be interpreted as any type of gel including Chalupa et al.’s gel product also. However, consistency can be modified with motivation as per end user’s use.
It is also to be noted that it would also have been obvious that the disclosed range amounts of the ingredients, e.g. maltodextrin (fiber) plus gums etc. meet the claimed ranges, therefore, the nutritional composition will have the desired characteristics of gel and it is within the skill of one of ordinary skill in the art to optimize the ingredients from the disclosed range amounts which meet the desired gel form for end user’s desired choice. The reason is gel has multi-benefits as disclosed by Mathewson et al. (at least in [0038]-[0045]) and discussed in the next paragraph.
However, to address more specifically examiner used additionally Mathewson et al. who discloses that sports nutritional products are available in a wide variety of forms 
Therefore, one of ordinary skill in the art before the invention was made can modify Chalupa et al. with the teaching of Mathewson et al. to make nutritional products in the form of gel in order to provide many benefits, in particular for the athletes ( at least in [0038]-[0045]) as desired end user’s use.
 (Additionally), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ingredients in Chalupa et al. in view of secondary prior arts of record, to amounts, including that presently claimed, in order to obtain the desired effect e.g. gel form. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9. 	Regarding claim 37, Chalupa et al. discloses the step of cooling (col 1 lines 55- 60) and filling in a container after heating and prior to cooling step (col 2 lines 10-20). However, as discussed above for claim 1, second gelling agent was added using the teaching of Sanderson et al. and also Chalupa et al. discloses in example 8 both the gellan gum and xanthan gum can be added in the nutritional composition (Ex 8 of Chalupa et al.). It is to be noted that the separating, filling steps are optional.

It is also to be noted that to switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to add the “second gelling agent with the heated mixture” and followed by adding, “Carbohydrate component in the hot mixture during one or more steps as desired and claimed in claim 37.
	Regarding claim 47, all the rejections made for claim 1 is applicable to address the common claim limitations of claim 47 which is common for claims 1, 47. In addition, Chalupa et al. also teach that water content is 69.88 wt. % (col 6, line 4, under  Example 7). 
It is also to be noted that “maintaining the volume of the mixture by the addition of water” can be considered as result effective variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of water in
Chalupa et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. to maintain the volume etc. for consistency, tonicity etc.  of the 
10. 	 Regarding claim 43, as discussed above, Chalupa et al. teach that first
and second gelling agents are gellan gum and xanthan gum ((Ex 8, col 6 lines 29-32, 55-60) are present in the composition to meet claim 43.

11. 	Regarding claim 44, Chalupa et al. also teach that sequestrant, e.g. sodium citrate (col 2 lines 38-40) is in an amount of about 0.0024 g per gm. of carbohydrate (col 4, example 4 e.g. sugar is 11 g% by weight and sod citrate is 0.0267 % by weight, therefore, it is 0.0024 per gm carbohydrate i.e. sugar and also col 2 lines 38-40 discloses that sod citrate is sequestrant). Hani S et al., also teaches that the carbohydrate is maltodextrin (at least in claims 7, 8) to meet claim 44.

12. 	Regarding claim 45, Chalupa et al. also teach that “dispersing the blend (col 1 lines 52-55) which includes first gelling agent too and mixing by “stirring” (col 1 line 59). It would have been obvious that it is within the skill of one of ordinary skill in the art to perform the step (i) of claim 1 until the first gelling agent is dispersed in order to achieve complete dispersion of the first gelling agent and followed by the components in step (ili) are allowed to mix thoroughly.
Regarding the time range in step (ii) as claimed in claim 45, even if Chalupa et al. is silent about the time as claimed in claims 45 to perform the step of claim 1 (ii), 
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claims. As the mixing times are variables that can be modified, among others, by adjusting the amount of stirring, components, temperature (within the disclosed temperature range) etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time in Chalupa et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. homogenized mixture or solution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

13. 	Regarding claim 49, Chalupa et al. discloses that the first gelling agent is
gellan gum, a gum and the amount is 0.4 (Ex 6) to 1.00 g/l (Ex 5) of final composition (The range is considering at least in the examples; col 6 Examples 5, 6, 7, 8, 9) and which is 0.04/10 = 0.004 to 0.09/10= 0.009 per gram carbohydrate (at least in Exs 6, 7, 9) as claimed in claim 49.

14. 	Regarding claim 50, Chalupa et al. discloses the amounts of gellan (first gelling agent) and xanthan gums (second gelling agent) are 1.0 g/L and 0.5 gm. /L respectively (at least in Ex 8, col 6 lines 29-32) and they are is 0.006 g, .003g per gm. of sugar respectively (Example 8 col 6 lines 29-32) as claimed in claim 50.

15.	 Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chalupa et al., USPN 5597604 in view of Mathewson et al. US 2005/0095271 in view of Hani et al. as applied to claim 1 and further in view of Bernardini D (WO 2004/110168) and further in view of Sasame et al. US 20130156929 and further in view of Lewis et al. USPN 5576039.

16. 	Regarding claim 46, Chalupa et al. in view of Hani S et al. in view of Sanderson et al. also teach that gellan gum, xanthan gum (Keltrol) are mixed with other ingredients in water with stirring at 71 degree C for 15 minutes (Sanderson et al. col 6 lines 65-67; col 7 lines 1 -5) in order to dissolve completely.
However, Chalupa et al. in view of Hani S et al. and Sanderson et al. do not teach (a) that time for step (iii) of claim 1 and (b) adding water to maintain the volume of the mixture at step (iv) and (c) [further] step (v) includes a filtering step of and (d) do not teach pasteurization and the method comprising adding one of the flavor enhancer, antioxidant, preservative etc. of step (iv) of claim 1.
Bernardini D teaches that time between beginnings of step (a) and beginning of step (c) is no more than 60 minutes (claims 1, 2, and 9) it is obvious that these steps 
However, even if individual time for each step were not mentioned, however, one of ordinary skill in the art would have been motivated to optimize the time in order to achieve the appropriate dispersion in the aqueous solution.
One of ordinary skill in the art at the time of invention would have been motivated to modify Chalupa et al. in view of Sanderson et al. by incorporating the teaching of Bernardini D to optimize the time in order to achieve the appropriate dispersion in the aqueous solution.
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claims. As the amount of dispersion of ingredients are variables that can be modified, among others, by adjusting the amount of time , the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time, in Bernardini D to amounts, including that presently claimed, in order to obtain the desired effect e.g. dispersion of ingredients (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Chalupa et al. also teach that flavorings in the composition (col 3 lines 5-10) as claimed in claim 46 step (v) of claim 46.
With respect to (c), Vassiliou teach that gum containing food composition (col 8, line 51) is filtered in order to remove small particles to achieve clarity (col 14 lines 44- 55).
One of ordinary skill in the art at the time of invention would have been motivated to modify Chalupa et al. in view of Sanderson et al. by incorporating the teaching of Vassiliou into to use filtering step (col 8, line 51) is filtered in order to remove small particles to achieve clarity (col 14 lines 44-55).
(Additionally), Sasame et al. discloses that beverage products are filtered in order to adjust the particle size of the filtered product (at least in claims 6, 7 of Sasame et al.).
One of ordinary skill in the art at the time of invention would have been motivated to modify Whitfield et al. in view of secondary prior arts by incorporating the teaching of Sasame et al. to use filtering step in order to adjust the particle size of the filtered product ( at least in claims 6, 7 of Sasame et al.).
Even if itis related to tea beverage, however, Sasame et al. is used to teach the filtering step for tea beverage and therefore, it is applicable for any similar beverage type product with common teaching suggestive motivation (TSM).

It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of Lewis into Chalupa et al. in view of Sanderson et al.
One of ordinary skill in the art at the time of the claimed invention would have been motivated to modify Chalupa et al., Hani S et al. and Sanderson et al. to include the teaching of Lewis et al. to pasteurize in order to make sterile product.

Response to arguments
17.	Applicants argued primarily that “Chalupa describes drinkable beverages (col 3 lines 11-13) and therefore, the modification with Mathewson et al. ‘runs against the purpose of Chalupa”. Therefore, even if Mathewson et al. describes gel, however, the modification makes unsatisfactory beverage of Chalupa et al. and, therefore, these two prior arts are not combinable to modify Chalupa et al.”
In response, it is to be noted that Chalupa et al. discloses
 (a) The invention is a gelled beverage (Abstract and col 1 lines 62-65). Chalupa et al. also recites “one characteristics of a gelled system is a constant elastic modulus (storage modulus) over a range of strain values up to a critical strain value, at which critical strain value the modulus drops significantly” (col 3 lines 20-25). Therefore, the product of Chalupa et al. has the characteristics property of “a gel product”, however, it is used as pourable gel by making a significant drop of the modulus value. 
(b) Mathewson et al. is used as secondary prior art who discloses that sports nutritional products are available in a wide variety of forms including gels and gel form 
(c)  It is not that the modification with Mathewson et al. ‘runs against the purpose of Chalupa”. The reason is Chalupa et al. remains as prior art. It is the consideration of the combined disclosed teachings by Chalupa et al. and Mathewson et al. which is sufficient and within the skill of one of ordinary skill I the art to make the gelled product for the desired need by the end user for making claimed invention.
 Therefore, the requirement for obviousness are according to MPEP 2142.  The rejection of claim 1 as obvious over Chalupa et al. in view of Mathewson et al. is, therefore, maintained.
 (d) In addition, it is to be noted that the combined teaching with modification can be obvious if (i) if it is same field of endeavor and (ii) with reasonable expectation of success. In this instance, both are applicable.

	Therefore, the rejection is maintained. The amended claim 1 can be addressed using the existing rejections of record.
	The rejection is made as final. 

Conclusion
18.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                  

/DONALD R SPAMER/Primary Examiner, Art Unit 1799